Citation Nr: 0336483	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  00-12 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of a gunshot wound to the left calf, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969 and from January 1971 to December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1991 rating decision 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran was initially granted service connection for a 
gunshot wound to the left calf by a rating decision in April 
1970.  The injury was evaluated as 10 percent disabling form 
February 20, 1969.  As is indicated above, the veteran 
reenlisted in the service in January 1971.  A December 1985 
letter informed the veteran that his service-connected 
compensation was being terminated retroactively to January 
1971 due to his status as an active duty service person.  
After the veteran's separation form service in 1990, he filed 
a claim for service connection for residuals of the gunshot 
wound and the RO reinstated service connection by the 
aforementioned 1991 rating decision.    

In December 2000, the veteran was afforded a hearing before 
the undersigned Veterans Law Judge, sitting at the Columbia, 
South Carolina, RO.  

The Board remanded the case in May 2001 and, upon its return, 
the Board determined that further development was needed in 
order to decide the veteran's claim.  Subsequently, the Board 
again remanded the matter, as dictated by the recent decision 
of the United States Court of Appeals for the Federal Circuit 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
There, the Court held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  

In March 2002 the RO awarded service connection for peroneal 
nerve injury, lower left extremity with an evaluation of 10 
percent, effective January 10, 1991.  In July 2003 the RO 
granted service connection for residual scar, entrance wound, 
left calf with an evaluation of 10 percent, effective January 
10, 1991, as well as granting service connection for residual 
scar, exit wound, left calf with an evaluation of 10 percent, 
effective January 10, 1991.  The RO provided the veteran 
notice of these decisions and of his appellate rights 
regarding such decisions.  The veteran has not expressed 
disagreement with either of the aforementioned decisions and, 
hence, these issues are not before the Board.  


FINDING OF FACT

The residuals of the wound to Muscle Group XI are not more 
than moderate; they are not productive of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles.


CONCLUSION OF LAW

A rating in excess of 10 percent for residuals of a wound to 
Muscle Group XI, left is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5311 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.  The veteran was initially 
notified of this change in the law by the Board's May 2001 
remand.       

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted 
recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The regulations add nothing of substance to the 
new law, and the Board's consideration of the regulations 
does not prejudice the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  However, in a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

In this regard, the RO's supplemental statements of the case 
(SSOC's) issued in March 2002, July 2003, and August 2003 
informed him of what was necessary for him to show in order 
to warrant a 20 percent rating under DC 5311.       

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  Here, the RO sent 
letters in June 2001 and January 2002 which informed the 
veteran that the law states that VA must make reasonable 
efforts to help him get evidence necessary to support his 
claim, stating further that VA would help him to get such 
things as medical records, employment records, or records 
from other Federal agencies.  The letter stated, though, that 
the veteran had to give VA enough information about such 
records to enable VA to request them for him from the person 
or agency that had the records.  Additionally, the letter 
stated that VA would assist him by providing a medical 
examination or getting a medical opinion if it was decided 
such was necessary to make a decision on his claim.    

In addition, the SSOC, issued in July 2003, reiterated the 
above-described duties, stating that provided certain 
criteria were met, VA would make reasonable efforts to help 
him to obtain relevant records necessary to substantiate his 
claim, to include developing for all relevant records not in 
the custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2003), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  He was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2003).  Finally, he was 
notified that VA would obtain his service medical records and 
other relevant records pertaining to his active duty that are 
held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which he 
adequately identifies and authorizes VA to obtain.  See 38 
C.F.R. § 3.159(c)(3) (2003).  Given the foregoing, the Board 
finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board notes that 
the veteran's service medical records (SMR's) do not contain 
any treatment records contemporaneous with the gunshot wound 
to the left calf.  In this regard, the record contains a 
response from the NPRC indicating that they furnished all 
medical records on hand to the St. Petersburg, Florida, RO at 
the time of the veteran's discharge from active duty.    

The aforementioned decision by the Court of Appeals for the 
Federal Circuit is of no consequence in the instant case.  
Simply put, although the RO's June 2001 and January 2002 
letters incorrectly listed the time frame within which he was 
to submit evidence pertinent to his claim, more than one year 
has elapsed since the issuance of those letters.  He was 
informed that he needed to submit additional evidence in 
order to substantiate his claim and also of what VA would do 
to assist him in that endeavor.  It appears that all 
obtainable evidence having a bearing on the claim has been 
associated with the claims folder; thus, to provide notice to 
the veteran at this time that he has an additional one year 
to submit evidence would do nothing more than unnecessarily 
delay appellate consideration of his appeal.  In this regard, 
the Board emphasizes that this case has been pending for more 
than 10 years.  It appears that all obtainable evidence has 
been obtained.  To further delay the appellate process under 
the circumstances would be a meaningless triumph of form over 
substance and would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.

				   II.  Increased Rating

The veteran argues that he is entitled to a higher rating for 
his service-connected residuals of a gunshot wound to the 
left calf.  His disability is currently evaluated as 10 
percent disabling under Diagnostic Code (DC) 5311.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2002); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran filed his claim prior to the effective date of 
July 3, 1997, when the criteria for rating muscle injuries 
were revised.  In such situations, the evidence will be 
applied to the rating criteria that are most favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Here, however, the Board notes that the new criteria is not 
substantively different from the old criteria and is no more 
or less favorable to the veteran than the rating provisions 
previously in effect.  Therefore, the Board finds that no 
prejudice to the veteran has occurred.    

The veteran's disability is rated under 38 C.F.R. § 4.73, 
Diagnostic Code 5311 which contemplates injuries to muscle 
group XI, Function: Propulsion, plantar flexion of foot (1) 
stabilization of arch (2, 3); flexion of toes (4, 5); Flexion 
of knee (6).  Posterior and lateral crural muscles, and 
muscles of the calf:  (1) Triceps surae (gastrocnemius and 
soleus); (2) tibialis posterior; (3) peroneus longus; (4) 
peroneus brevis; (5) flexor hallucis longus; (6) flexor 
digitorum longus; (7) popliteus; (8) plantaris.  For purposes 
of the present appeal, the Board notes that a 10 percent 
evaluation is assigned for moderate disability.  A 20 percent 
evaluation is warranted for a moderately severe muscle 
injury.  And, a 30 percent evaluation requires severe muscle 
injury.  38 C.F.R. § 4.73, Diagnostic Code 5311 (2003).

38 C.F.R. § 4.56(c) states that, for VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  In 
this regard, the Board has considered the provisions of 38 
C.F.R. §§ 4.40 and 4.45.    

38 C.F.R. § 4.55 specifically proscribes combining a muscle 
injury rating with a peripheral nerve paralysis rating of the 
same body part unless the injuries affect entirely different 
functions.  In this regard, there is no medical evidence to 
show that a gunshot wound of the left lower leg has resulted 
in more than moderate muscle damage and, as stated 
previously, the veteran has been assigned separate 10 percent 
ratings for the entrance and exit wound scars and for the 
peroneal nerve damage.  Accordingly, the veteran's claim must 
be denied.  

Again, the veteran's residuals of a gunshot wound to the left 
calf is currently evaluated as 10 percent disabling, or 
moderate, under DC 5311.  38 C.F.R. § 4.56(d)(2) describes 
moderate disability of muscles as follows:  (i) Type of 
injury: through and through or deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection; (ii) 
History and complaint: service department record or other 
evidence of in-service treatment for the wound; record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles; (iii) Objective findings: entrance and 
(if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue; some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.

Moderately severe muscle disability (that which would warrant 
a 20 percent disability rating under DC 5311) is described in 
38 C.F.R. § 4.56(d)(3) as follows: (i) Type of injury: 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring; (ii)  History and complaint: 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability to keep 
up with work requirements; (iii)  Objective findings: 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).  

For severe muscle disabilities, objective findings include 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track; palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area; and muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4).

As is described in the VCAA discussion above, there are no 
SMR's in the file contemporaneous with the sustaining of the 
gunshot wound to the left calf.  In this regard, attempts to 
locate any such records and associate them with the claims 
folder have been fruitless.  However, there are numerous 
other SMR's pertaining to the veteran's service-connected 
gunshot wound to the left calf.  

A report of medical history dated in December 1969 simply 
noted that a gunshot wound to the left leg had been 
sustained.  SMR's contain numerous reports of the veteran's 
complaints regarding his left leg, as well as numerous 
notations of nerve damage to the left leg.  

An October 1971 report noted the gunshot wound he sustained 
and reported that the veteran complained of aching and 
throbbing with physical activity.  Upon examination, entrance 
point of missile was noted to be the medial aspect of the 
left knee and the exit point was the popliteal fossa.  The 
veteran's leg size was equal.  There was no atrophy or 
paresthesia, but the veteran stated that the bottom of the 
foot got numb with activity.  Two point discrimination was 
noted to be poor in the calf and foot.  The examiner 
concluded that no serious residuals were present at the time 
of the examination.      

A June 19, 1974 record reported that the veteran complained 
of a left foot injury the previous day.  Upon examination, 
the left foot was within normal limits except for the second 
toe of which edema, tenderness, and range of motion with pain 
was reported.  

A September 1976 record noted that there was minimal decrease 
in strength in the left peroneus and extensor hallucis 
brevis, decreased sensation (pinprick, touch, vibration) over 
most of the distribution of the peroneal nerve with some 
dysesthesia elicited  by stimulation of the scar.  The chief 
problem at that time was pain on strenuous activity (to the 
point of fatigue).  Upon examination, the examiner noted mild 
clawing of the toes of the left foot with absent long toe 
extensors.  All other muscles were reported to be 
functioning.  

A record dated in October 1976 stated that the veteran was 
having daily pain of the left leg with use.  The record noted 
the gunshot wound to the upper medial calf which exited 
through the lateral popliteal space and that marked numbness 
below the knee with mild decrease in strength was 
subsequently noted.  Easy fatigability was noted in the lower 
left extremity, as was the onset of paresthesia which 
gradually increased to the point of occurring after only 
several blocks of walking.  Frequent cramping in the left 
foot.  Left extensor hallucis longus was noted, but 
dorsiflexion, eversion, and inversion appeared within normal 
limits.  The veteran was able to heel and toe walk without 
difficulty.  There was mild, but definite atrophy of the 
intrinsics of the left foot with mild clawing.  No 
fasciculations were noted.  The impression was neuropathy of 
the left common peroneal, sural, post tibial and saphenous 
distribution, motor minimal and stable.  Sensory was moderate 
and slowly progressive with neuralgia left sural nerve 
distribution.

A November 1989 record noted that the veteran had been shot 
in the left posterior calf with the exit wound just inferior 
to the knee.  Decreased sensation of the toes and of the 
lateral posterior leg was noted.  The veteran had a full 
range of motion of the ankle.  There was 4/5 dorsiflexion on 
all toes, 0/5 plantar flexion of the of toes two through 
five, and 3/5 plantar flexion of the great toe.  The 
diagnosis was gunshot wound to the left leg with neuropathy 
of the left common peroneal, sural, post tibial and saphenous 
distribution.  A report of  X-rays of the left foot and tibia 
dated November 1989 noted no significant osseous 
abnormalities.  Worksheets dated at that time noted chronic 
neuropathy and left common peroneal sacral, post tibia and 
saphenous disc.  A comment noted that the veteran could no 
longer fight through the pain from his Vietnam wound.  
 
The post-service medical evidence includes a June 1991 X-ray 
report of the feet which noted only a minimal bilateral 
hallux valgus deformity.  A June 1991 VA foot examination 
report noted a normal posture, but a limping gait with the 
left lower extremity because of pain of the left foot.  He 
was able to walk and there was no visible deformity.  A four-
inch surgical scar was noted to be visible.  The diagnosis 
was residuals of a gunshot wound injury of the left calf with 
temporal left peroneal nerve paralysis.  

A June 1991 VA joints examination report noted no swelling, 
no visible deformities, and no impairment of the knee joints.  
All joints were noted to have a normal configuration and 
normal range of motion, including the small joints of the 
feet.

A June 1991 VA general medical examination report noted that 
the veteran was complaining of pain in the left foot.  The 
skin was normal, with a four inch surgical scar posteriorly 
to the left calf, representing the exit wound of the missile.  
The examiner stated that there were no feet problems and that 
the veteran was able to move all toes and feet of both lower 
extremities.  The diagnosis was pain of the left foot, 
residuals of left peroneal nerve paralysis.  
 
A September 2001 X-ray report revealed that there was minimal 
degenerative change of the ankle and foot and mild hallux 
valgus deformity was shown.  There was no fracture.  

A September 2001 VA neurological examination report stated 
that the veteran had some pain and weakness in the left foot 
and an impaired ability to walk.  Motor system demonstrated 
some weakness in the left lower extremity in the extensor 
hallucis longus and in the tibialis anterior muscle.  Primary 
sensory examination demonstrated some decrease in pinprick 
perception in the distribution of the superficial branch of 
the peroneal nerve.  The tendon reflexes were noted to be 
generally diminished.  The impression was gunshot wound 
through and through the left lower extremity about two inches 
below the left knee.  The examiner noted the wound entrance 
on the medial side of the leg and exit on the lateral side of 
the leg and sated that it was reasonable to presume that his 
tibialis anterior and extensor hallucis longus weakness 
reflected a partial injury to the left peroneal nerve.  

A September 2001 VA joints examination report stated that the 
veteran reported that his biggest problem was some pain in 
his left foot with weight bearing.  His knees did not give 
him any problem.  Upon examination, a 5cm long entrance wound 
in the medial side of his lower leg in a transverse direction 
located 10cm distal to the knee joint line was noted.  There 
was an exit wound on the posterolateral side of the leg at 
about the same transverse level which traveled 4cm in an 
anterior to posterior direction and then 5cm further in a 
proximal direction.  It started approximately 5cm in distance 
from the fibular head.  Ankle range of motion was from 
neutral to 40 degrees of plantar flexion.  His knee range of 
motion was from 10 to 110 degrees of flexion with no varus, 
valgus, or anterior-posterior instability.  His motor 
function was posterior tibial muscle 5/5 motor strength and 
his tibialis anterior and peroneal muscles, as well as his 
extensor hallucis longus and extensor digitorum muscles were 
3/5.  There was no skin breakdown.  

A March 2003 VA skin examination report noted a 2cm x 1cm 
entry wound on the medial anterior leg and a 9cm x 1cm linear 
exit wound right behind the knee just lateral to the 
popliteal fossa.  The examiner stated that neither scar 
limited the function of the veteran's lower leg.  Although 
being slightly hypopigmented and there being some objective 
evidence of pain upon palpation, there was no evidence of 
infection, ulceration, or skin breakdown and the scars felt 
stable.  

A June 2003 examination report from Dr. Michael Bryant noted 
that the veteran's lower left extremity had a normal range of 
motion at the hip and knee.  On passive range of motion, he 
had a mild weakness at the knee with scarring on the medial 
and lateral aspect and a mildly decreased sensory function, 
but normal range of motion.  The examiner's assessment 
included, inter alia, mild left lower extremity pain.  A June 
2003 examination report by Dr. Willie Moseley diagnosed a 
remote gunshot wound to the left lower extremity resulting in 
neuropathy.

Initially, the Board reiterates that the veteran is currently 
receiving separate 10 percent evaluations for residual scar, 
exit wound, left calf, residual scar, entrance wound, left 
calf, and peroneal nerve injury, lower left extremity and 
that these issues are not currently before the Board.  

Based in the foregoing, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent.  The evidence does not suggest the veteran's 
injury to Muscle Group XI, resulting from a gunshot wound to 
the left calf, results in more than moderate impairment.  As 
is noted above, a moderately severe muscle injury, that which 
warrants a 20 percent disability rating, is characterized by 
indications of a loss of deep fascia, muscle substance, or 
normal firm resistance of the muscle on palpation.  Such has 
not been demonstrated in the present case.  Upon none of the 
examinations has the veteran been found to have a loss of 
muscle fascia or substance, or any other indication of a 
moderately severe injury.  The veteran had normal range of 
motion of the left knee and ankle on all examinations 
following separation, save for the September 2001 VA joints 
examination report which listed ankle range of motion as 
being from neutral to 40 degrees of plantar flexion and knee 
range of motion from 10 to 110 degrees.  This represents only 
mild limitation of motion.  The Board notes the November 1989 
SMR which reported decreased flexion of the toes, but points 
to the June 1991 VA general medical examination report which 
noted that there were no feet problems and that the veteran 
was able to move all toes and feet of both lower extremities.  
Additionally, he has no more than mild weakness or loss of 
strength in the left lower extremity.  The Board emphasizes 
that the weakness reported in the extensor hallucis longus 
and in the tibialis anterior muscle were noted to reflect a 
partial injury to the left peroneal nerve in the September 
2001 VA neurological examination report.  Therefore, the 
veteran's current left calf disability, when considered in 
light of all the criteria which may be used to evaluate 
muscle disability, more closely approximates the criteria for 
moderate disability than the criteria for a moderately severe 
disability.  As such, the Board finds that the criteria for 
an evaluation in excess of 10 percent have not been met.  

Therefore, the Board concludes that the weight of the 
evidence is against the claim for an increased rating for 
residuals of a left leg wound.  The record does not show that 
the residuals are more than moderate.  In reaching this 
conclusion, the Board has reviewed the probative evidence of 
record including the veteran's testimony and statements on 
appeal and has considered the applicability of the benefit-
of-the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for the 
veteran's residuals of a gunshot wound to the left lower 
extremity is denied.  



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



